Citation Nr: 9935968	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of shrapnel wounds to the left thigh and right 
eyebrow with nerve damage and double vision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of shrapnel wounds to the left thigh and right eyebrow.  In a 
July 1997 decision, the Board determined that new and 
material evidence had not been submitted to reopen this 
claim.  The veteran subsequently filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).

In June 1999, the Court issued an order vacating and 
remanding the veteran's case to the Board.  The order states 
that the Board had denied reopening of the veteran's claim 
under the then-applicable standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), which had recently 
been invalidated by a decision by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Under the standard set forth in 
Colvin, evidence was considered new and material when it was 
"reasonably likely to change the outcome" of the prior 
decision.  In Hodge, the Federal Circuit Court determined 
that the Colvin standard was more stringent than the standard 
set forth in 38 C.F.R. § 3.156(a).  Under that regulation, 
new and material evidence is evidence that has not been 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Court remanded 
this case in order for the Board to apply the standard set 
forth in 38 C.F.R. § 3.156(a) and Hodge.

The Board notes that a VA Form 21-22, Appointment of 
Veteran's Service Organization as Claimant's Representative, 
was properly executed in December 1996, appointing The 
American Legion as the veteran's accredited representative in 
this case.  However, following the Board's July 1997 
decision, the American Legion notified the veteran in writing 
that they would be unable to represent him in an appeal to 
the Court.  Thereafter, the veteran was represented in his 
appeal before the Court by a private attorney.  In October 
1999, following the Court's remand, the veteran submitted a 
signed statement indicating that his private attorney would 
no longer be representing him before VA.  Since that time, 
The American Legion has continued to act as the veteran's 
representative in this case.  Because the veteran's attorney 
was hired solely for the purpose of representing the veteran 
before the Court, and there is no evidence that the veteran 
has ever attempted to revoke his prior representation by The 
American Legion, the Board finds that The American Legion 
properly remains the veteran's accredited representative at 
this juncture.  38 C.F.R. § 20.607, 20.608 (1999).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for shrapnel wounds to the right eyebrow and left thigh was 
originally denied by the Board in July 1972.  He did not 
appeal that decision.

2.  Evidence submitted since the Board's July 1972 decision 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has submitted competent medical evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for the residuals of shrapnel wounds to the right 
eyebrow and left thigh is plausible.



CONCLUSIONS OF LAW

1.  The Board's July 1972 decision was final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence submitted since the Board's July 1972 decision 
is new and material; thus, the veteran's claim of entitlement 
to service connection for the residuals of shrapnel wounds to 
the right eye and left thigh, is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for the residuals of shrapnel wounds to the right eyebrow and 
left thigh is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (1999).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Service connection 
may be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 


Finality/new and material evidence 

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well-grounded claims

As discussed above, once a claim is reopened based on new and 
material evidence, the Board must decide whether that claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  A well-
grounded claim is one that is plausible, meritorious on its 
own or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


Factual Background

Previously submitted evidence

Service records reflect that in April 1946, the veteran 
signed an Affidavit for Philippine Army Personnel.  In this 
affidavit, the response to item #9, which asked the veteran 
to report all wounds or illnesses incurred during service, 
was "None".

In April 1970, the veteran filed a claim of entitlement to 
the residuals of shrapnel wounds to the left thigh, right 
eyebrow, and middle part of his forehead.  In June 1970, he 
submitted signed statements from two fellow soldiers, J.M. 
and F.B., who reported that they witnessed the veteran being 
wounded by hand grenade shrapnel in July 1945.  They further 
reported that the veteran suffered visible shrapnel wound 
injuries to the left thigh, right eyebrow, and forehead, and 
that he was immediately treated by a physician at their 
battalion's medical aid station.

In March 1971, a statement was submitted from Dr. A.L., who 
reported that he had treated the veteran immediately after 
his discharge in December 1945 for infected wounds along his 
right eyebrow, forehead, and lower third of his left thigh.  
Dr. A.L. further reported that the veteran's right eyebrow 
wound was so infected that he could not open his right eye.

The veteran also submitted additional lay statements from 
M.T. and C.B., who also reported that they witnessed the 
veteran being wounded by grenade shrapnel in July 1945.  They 
indicated that he was wounded on his left thigh, right 
eyebrow, and left forehead, and that he was treated at their 
battalion's medical aid station.  They also reported having 
accompanied the veteran to see Dr. A.L. immediately after 
discharge his from service.

Board's July 1972 decision

In July 1972, the Board denied the veteran's claim of 
entitlement to service connection for shrapnel wounds of the 
right eyebrow, forehead, left thigh, and left knee.  The 
Board found that there was insufficient evidence that the 
veteran was treated for shrapnel wounds while in service and 
no evidence detailing any pathological residuals thereof.  
The Board concluded that the veteran's claimed post-service 
treatment could not be related to any injury incurred on 
active duty.

Newly submitted evidence

In July 1995, the veteran filed to reopen his claim of 
entitlement to service connection for the residuals of 
shrapnel wounds to his left thigh.  In support of his claim, 
he submitted his own contentions as well as copies of the 
previously submitted statements of M.T. and C.B.  The veteran 
also resubmitted the statement of Dr. A.L. in which the 
physician reported having treated the veteran for infected 
wounds shortly after his discharge from service.

In a July 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for the residuals 
of shrapnel wounds to the left thigh.  The veteran 
subsequently perfected a timely appeal as to this decision.

In April 1996, the veteran submitted a joint affidavit from 
S.E., H.G., and G.P. in which they each reported having seen 
the veteran being wounded by hand grenade shrapnel in July 
1945.  They indicated that he was wounded on his left frontal 
thigh, his forehead, and parallel to his right eyebrow.  The 
further indicated that he was treated by their battalion's 
medical surgeon for 15 days after he was injured, and then by 
Dr. A.L., who continued to treat him for his unhealed wounds.

In May 1996, a statement was submitted from Dr. A.G., who 
reported that he has been treating the veteran for the last 
several years for drooping of the right eyelid and double 
vision.  Dr. A.G. indicated that these were caused by the 
presence of hand grenade shrapnel in the veteran's right 
eyebrow.

In an August 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for the residuals 
of shrapnel wounds to the right eyebrow.  The veteran also 
perfected a timely appeal as to this issue.

The veteran continued to submit additional copies of 
previously submitted lay statements and additional copies of 
the statements of Drs. A.L. and A.G.  The veteran also 
submitted several written statements expressing his own 
contention that he received shrapnel wounds to the left 
eyebrow and left thigh in July 1945.

In July 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for the residuals of 
shrapnel wounds to the right eyebrow and left thigh.  As 
noted above, the veteran filed a timely appeal to the Court.

In August 1998, the veteran's attorney submitted an 
Appellant's Brief alleging several errors in the Board's July 
1997 decision.  Specifically, the Brief alleged that the 
Board had failed to presume the truthfulness of the evidence 
presented and had improperly attempted to weigh the 
credibility of evidence in determining whether to reopen the 
claims.  The Brief also stated that the Board had failed to 
consider the applicability of 38 U.S.C.A. § 1154(b) and had 
violated the duty to assist by failing to find the claim well 
grounded.

In November 1998, the VA General Counsel's Office filed a 
motion for a remand of this case in order for the Board to 
apply the standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge.  The veteran's attorney also filed a separate motion 
for remand, agreeing that the case should be remanded for 
application of the standard set forth in 38 C.F.R. § 3156(a), 
but also alleging several errors involved in the Board's July 
1997 decision.  In June 1999, the Court remanded this case in 
order for the Board to apply the standard set forth in 
38 C.F.R. § 3.156(a) and Hodge.  In the Order, the Court did 
not address specifically address the allegations of Board 
error asserted by the veteran and his attorney, but the Court 
did recognize that various contentions had been initially 
raised on appeal to the Court.


Analysis

Preliminary matter

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

Finality/new and material evidence

In July 1972, the Board denied the veteran's claim of 
entitlement to service connection for shrapnel wounds of the 
right eyebrow and left thigh.  That decision is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 9 Vet. 
App. at 285.  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.

After reviewing the evidence, the Board is of the opinion 
that the new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of shrapnel wounds to the right eyebrow and left 
thigh.  In its July 1972 decision, the Board found that there 
was insufficient evidence that the veteran was injured while 
on active duty and no evidence that he suffered from any 
current residuals of his alleged shrapnel wounds.  The Board 
also found that the veteran's claimed post-service treatment 
could not be etiologically related to any injury incurred 
while on active duty.  Since filing to reopen his claim, the 
veteran has submitted a statement from Dr. A.G., in which Dr. 
G. reported that he has been treating the veteran over the 
past several years for a drooping eyelid and double vision, 
which he concluded were caused by the presence of grenade 
shrapnel in the veteran's right eyebrow.  This statement 
provides competent medical evidence of a current disability 
that has been related to an injury allegedly incurred in 
service.  Thus, the Board concludes that it is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363.  Accordingly, the Board finds that 
new and material evidence has been submitted in this case, 
and the claim is reopened.

The Board notes that for the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, has 
been presumed.  See Justus, 3 Vet. App. at 513.

Well-groundedness

Having reopened the veteran's claim, the next step under the 
Elkins test is to determine whether the veteran's claim of 
entitlement to service connection is well grounded.  As noted 
above, in order for a claim to be well grounded, there must 
be competent evidence of a current disability, evidence of 
the incurrence or aggravation of a disease or injury in 
service, and competent evidence of a nexus between the in-
service injury or disease and the current disability.  See 
Caluza, 7 Vet. App. at 503.

In this instance, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for the residuals of shrapnel wounds to the right 
eyebrow and left thigh.  Specifically, the veteran has 
submitted (1) a physician's statement showing a recent 
diagnosis of a "drooping of the [right] eyelid" and double 
vision, (2) several lay statements asserting that the veteran 
was injured by grenade shrapnel in July 1945, and (3) Dr. 
A.G.'s opinion that the veteran's drooping eyelid and double 
vision are related to the presence of grenade shrapnel in his 
right eyebrow.  While not necessarily conclusive as to his 
claim, the Board finds that this evidence is sufficient to 
justify a belief by a fair and impartial individual that the 
veteran's claim for service connection is plausible and thus, 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Board notes that the veteran's factual accounts are 
presumed credible for the limited purpose of ascertaining 
whether his claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Board further notes that it is of course 
cognizant of the statutory presumptions accorded to combat 
veterans.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999). However, because the veteran's claim has 
been found to be well grounded on other grounds, the Board 
need not delve into 38 U.S.C.A. § 1154(b) in this context.

Having found the claim being well grounded, VA now has a duty 
to assist the veteran in the development of facts pertinent 
to his claim under 38 U.S.C.A. § 5107(b).  In accordance with 
this duty, and for the reasons and bases set forth in the 
remand portion of this decision, the Board believes that 
further development is necessary before the veteran's claim 
can be properly adjudicated.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for the 
residuals of shrapnel wounds to the left thigh and right 
eyebrow is reopened.

The veteran's claim of entitlement to service connection for 
the residuals of shrapnel wounds to the left thigh and right 
eyebrow is well grounded.  To this extent only, the appeal is 
granted.



REMAND

As discussed above, the veteran's claim of entitlement to 
service connection for the residuals of shrapnel wounds to 
the right eyebrow and left thigh is well grounded.  Thus, VA 
now has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  
The Court has held that the VA's duty to assist an appellant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA medical 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Although Dr. A.G. reported that he has been treating the 
veteran throughout the last several years for a drooping eye 
and double vision, the record does not reflect that any 
attempt has been made to obtain the Dr. G.'s treatment 
records.  The Board believes that these records would be very 
useful in adjudicating the veteran's claim.

To date, the veteran has not been provided with a VA medical 
examination.  Additionally, the Board believes that due to 
the limited amount of medical evidence currently in the 
record, there is still a great deal of ambiguity regarding 
the nature and etiology of the veteran's claimed residuals of 
his alleged shrapnel would injuries.  Therefore, the Board 
finds that a remand is in order so the veteran can be 
provided with a thorough VA medical examination to establish 
the precise nature and etiology of his claimed shrapnel wound 
residuals.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed shrapnel wound residuals since 
service.  With any necessary 
authorization, the RO should obtain and 
associate with the claims folder copies 
of all pertinent treatment records 
identified by the veteran.  In 
particular, the RO should obtain any 
available treatment records from Dr. A.G.  
Once received, these records should be 
associated with the veteran's claims 
folder.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
examination to order to assess the nature 
and etiology of his claimed residuals of 
shrapnel wounds to the left thigh and 
right eyebrow.  The claims folder should 
be made available to the examiner for 
review before the examination. The 
examiner should conduct a thorough 
examination of the veteran's right eye 
and left thigh, and provide a diagnosis 
of any pathology found.  The examiner 
should be asked to specifically comment 
on the existence of any scars in these 
areas.  The examiner should also be asked 
to specify whether examination revealed 
any evidence of muscle injury or 
neurological impairment around the 
veteran's right eye or left thigh.  All 
tests and studies deemed necessary by the 
examiner, including X-ray studies, should 
be conducted.  To the extent possible, 
the examiner should offer an opinion as 
to whether any pathology identified on 
examination is consistent with the type 
of wounds normally associated with 
injuries caused by shrapnel.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the identified 
pathology is related to the veteran's 
alleged in service-shrapnel wounds of the 
right eye and left thigh.  If, in 
answering these questions, the examiner 
determines that additional examination of 
the veteran by an appropriate specialist 
is necessary, such examination should 
then be scheduled by the RO.  The report 
of the examination should be associated 
with the veteran's claim folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for the residuals of shrapnel 
wounds to the right eyebrow and left 
thigh.  In particular, the RO should make 
a specific finding of fact as to whether 
the veteran was engaged in combat during 
service.  If the veteran is found to 
engaged in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) are 
to be applied.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  





CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






